Case 4:19-cv-04254-HSG Document 34-2 Filed 07/14/20 Page 1 of 5




                Exhibit 2
        Case 4:19-cv-04254-HSG Document 34-2 Filed 07/14/20 Page 2 of 5



                                 SETTLEMENT AGREEMENT

       Karen Rose ("Plaintiff'), one of the Plaintiffs in Rose et al. , v. Mnuchin, No. 4: 19-cv-

04254-HSG (N.D. Cal.) (the "Case"), and Defendant Steven Terner Mnuchin, in his official

capacity as Secretary of the United States Department of the Treasury, hereby enter into this

Settlement Agreement as follows:

        1.     Defendant, acting through the Internal Revenue Service ("IRS") within the

Department of the Treasury, will credit Plaintiff with an overpayment of her 2017 federal income

taxes in the amount of $808.29. The result of this overpayment credit shall take the form of a

payment check issued to Plaintiff in the amount of $808.29, subject to an offset (in part or full)

for any outstanding federal income tax liability in the event that Plaintiff has any such liability,

pursuant to 26 U.S.C. § 6402.

       2.      This payment shall constitute full and final satisfaction of any and all of

Plaintiff's claims and causes of action for refund, abatement, waiver, or other relief from any and

all interest, fees, and penalties incurred in connection with Plaintiff's 2017 federal income tax

return (the "Abatement Claims"). Upon execution of this Settlement Agreement, Plaintiff shall

promptly provide to Defendant's counsel the mailing address to which payment should be sent.

Within fourteen [14] calendar days ofreceipt of all necessary payment information, counsel for

Defendant shall initiate a request to the IRS to effectuate the payment.

       3.      Within fourteen [14] calendar days of Plaintiff's execution of this Settlement

Agreement, Plaintiff shall provide written notice to Defendant's counsel that she withdraws and

abandons her pending claim for abatement of penalties and interest set forth in the Form 843

submitted by Plaintiff to the IRS on or around February 12, 2020 (the "Form 843 Request").

       4.      In consideration of the terms promised herein, Plaintiff hereby releases and

forever discharges Defendant, his successors, the IRS, the United States of America, and any



                                                  1
        Case 4:19-cv-04254-HSG Document 34-2 Filed 07/14/20 Page 3 of 5




department, agency, or establishment of the United States, and any officers, employees, agents,

successors, or assigns of such department, agency, or establishment, from the Abatement Claims,

whether Plaintiff asserted or could have asserted them in the Case or otherwise, or which

hereafter could be asserted.

       5.      The parties acknowledge that this Settlement Agreement is entered into solely for

the purpose of settling and compromising Plaintiff'sAbatement Claims, and it shall not be

construed as evidence or as an admission regarding any issues of law or fact, or regarding the

truth or validity of any allegation or claim raised in Plaintiff'sForm 843 Request or in the Case,

or as evidence or as an admission by Defendant regarding Plaintiffs legal entitlement to any

refund, forgiveness, or abatement in connection with Plaintiff's2017 federal income tax return.

This Settlement Agreement shall not be used in any manner to seek to establish the IRS' s

liability for its denial of a refund, forgiveness, or abatement in any other case or proceeding.

       6.      If any provision of this Settlement Agreement shall be held invalid, illegal, or

unenforceable, the validity, legality, and enforceability of the remaining provisions shall not in

any way be affected or impaired thereby.

       7.      The undersigned counsel represent and warrant that they are fully authorized to

execute this Settlement Agreement on behalf of the parties they represent, as indicated below.

       8.      This Settlement Agreement may be executed in counterparts on the parties' behalf

by their attorneys of record, and is effective on the date by which all parties have executed this

Agreement. Facsimiles and PDF versions of signatures shall constitute acceptable, binding

signatures for purposes of this Agreement.




                                                  2
        Case 4:19-cv-04254-HSG Document 34-2 Filed 07/14/20 Page 4 of 5




Dated: July 10, 2020                U.S. DEPARTMENT OF JUSTICE


                                    ETHAN P. DAVIS
                                    Acting Assistant Attorney General
                                    Civil Division
                                    CARLOTTAP. WELLS
                                    Assistant Branch Director
                                    Federal Programs Branch
                                    M. ANDREW ZEE
                                    Attorney
                                    Federal Programs Branch

                                    By:

                                                               OF JUSTICE
                                           450 Golden Gate Ave.
                                           Room 7-5395
                                           San Francisco, CA 94102

                                    Attorneys for Defendant


Dated: July 9, 2020
                                    By:
                                           KAREN ROSE

                                    Plaintiff



Dated: July 10, 2020                DISABILITY RIGHTS CALIFORNIA

                                    AUTUMN M. ELLIOTT
                                    BEN CONWAY

                                    By:
                                           AUTUMN M. ELLIOTT
                                           DISABILITY RIGHTS CALIFORNIA
                                           350 S. Bixel Street, Suite 290
                                           Los Angeles, CA 90017

                                    Attorneys for PlaintiffKaren Rose




                                       3
        Case 4:19-cv-04254-HSG Document 34-2 Filed 07/14/20 Page 5 of 5




Dated: July 9, 2020                 BROWN GOLDSTEIN LEVY

                                    EVE HILL
                                    JESSICA P. WEBER
                                    ALYSSA L. HILDRETH


                                    By:    ere ti-flt
                                           Eve Hill (Jul 9, 202019:01 EDT)


                                           EVE HILL
                                           BROWN GOLDSTEIN LEVY
                                           120 E. Baltimore Street, Suite 1700
                                           Baltimore, MD 21202

                                    Attorneys for Plaintiff Karen Rose




                                       4
